 
Exhibit 10.52
 
MUNICIPAL MORTGAGE & EQUITY, LLC
 
2010 SHARE INCENTIVE PLAN
 
1.           Purpose.  The purpose of this 2010 Share Incentive Plan (the
“Plan”) of Municipal Mortgage & Equity, LLC, a Delaware limited liability
company (the “Company”), is to advance the interests of the Company and its
shareholders by providing a means to attract, retain, and reward executive
officers and other key individuals of the Company and its subsidiaries, to link
compensation to measures of the Company’s performance in order to provide
additional share-based incentives to such individuals for the creation of
shareholder value, and to promote ownership of a greater proprietary interest in
the Company, thereby aligning such individuals’ interests more closely with the
interests of shareholders of the Company.
 
2.           Definitions.  The definitions of awards under the Plan, including
Options, SARs (including Limited SARs), Restricted Shares, Deferred Shares, and
Shares granted as a bonus or in lieu of other awards are set forth in Section 6
of the Plan. Such awards, together with any other right or interest granted to a
Participant under the Plan, are termed “Awards.” The definitions of terms
relating to a Change in Control of the Company are set forth in Section 8 of the
Plan. In addition to such terms and the terms defined in Section 1, the
following are defined terms under the Plan:
 
(a)           “Award Agreement” means any written agreement, contract, notice to
a Participant, or other instrument or document evidencing an Award.
 
(b)           “Beneficiary” means the person, persons, trust, or trusts which
have been designated by a Participant in his or her most recent written
beneficiary designation filed with the Committee to receive the benefits
specified under this Plan upon such Participant’s death. If, upon a
Participant’s death, there is no designated Beneficiary or surviving designated
Beneficiary, then the term Beneficiary means the Participant’s estate.
 
(c)           “Board” means the Board of Directors of the Company.
 
(d)           “Code” means the Internal Revenue Code of 1986, as amended from
time to time. References to any provision of the Code include regulations
thereunder and successor provisions and regulations thereto.
 
(e)           “Committee” means the Share Incentive Committee, or such other
Board committee as may be designated by the Board to administer the Plan.
 
(f)           “Exchange Act” means the Securities Exchange Act of 1934, as
amended from time to time. References to any provision of the Exchange Act
include the rules promulgated thereunder and successor provisions and rules
thereto.
 
(g)           “Fair Market Value” of a Share means, as of any given date, the
closing sales price of a Share on the New York Stock Exchange for such date or,
if such day was not a trading day, the closing sales price for the most recent
trading day prior to such date.
 
(h)           “Participant” means a person who, as an executive officer, key
employee or key independent contractor of the Company or a subsidiary, has been
granted an Award under the Plan which remains outstanding.
 
(i)           “Rule 16b-3” means Exchange Act Rule 16b-3 as from time to time in
effect and applicable to the Plan and Participants.
 
(j)           “Share” means a Common Share of the Company and such other
securities as may be substituted for such Share or such other securities
pursuant to Section 8; provided, however, that to the extent any class of common
shares are readily tradable on an established securities market, such common
shares shall be designated as the Shares for purposes of this Plan.
 
 
 

--------------------------------------------------------------------------------

 
 
3.           Administration.
 
(a)          Composition of Committee. The Committee shall consist of at least
two individuals each of whom shall be a “nonemployee director” as defined in
Rule l6b-3. If no Committee is designated by the Board to act for these
purposes, the Board shall have the rights and responsibilities of the Committee
hereunder and under the Award Agreements.
 
(b)          Authority of the Committee. The Plan shall be administered by the
Committee. The Committee shall have full and final authority to take the
following actions, in each case subject to and consistent with the provisions of
the Plan:
 
(i)           to select Participants to whom Awards may be granted;
 
(ii)          to determine the type or types of Awards to be granted to each
Participant;
 
(iii)         to determine the number of Awards to be granted, the number of
Shares to which an Award will relate, the terms and conditions of any Award
granted under the Plan (including, but not limited to, the exercise price, grant
price, or purchase price, any restriction or condition, any schedule or
performance conditions for the lapse of restrictions or conditions relating to
transferability, forfeiture, exercisability, or settlement of an Award, and
waivers, accelerations, or modifications thereof, based in each case on such
considerations as the Committee shall determine), and all other matters to be
determined in connection with an Award;
 
(iv)         to determine whether, to what extent, and under what circumstances
an Award may be settled, or the exercise price of an Award may be paid, in cash,
Shares, other Awards, or other property, or an Award may be canceled, forfeited,
or surrendered;
 
(v)          to prescribe the form of each Award Agreement, which need not be
identical for each Participant;
 
(vi)         to adopt, amend, suspend, waive, and rescind such rules and
regulations and appoint such agents as the Committee may deem necessary or
advisable to administer the Plan;
 
(vii)        to correct any defect or supply appropriate text for any omission
or reconcile any inconsistency in the Plan and to construe and interpret the
Plan and any Award, rules and regulations, Award Agreement, or other instrument
hereunder, with such constructions and interpretations to be conclusive and
binding on all persons and otherwise accorded the maximum deference permitted by
law; provided that, the Committee’s construction and interpretation shall not be
entitled to deference on and after a Change in Control except to the extent that
such constructions and interpretations are made exclusively by members of the
Committee who are individuals who served as Committee members before the Change
in Control;
 
(viii)       to make all other decisions and determinations as may be required
under the terms of the Plan or as the Committee may deem necessary or advisable
for the administration of the Plan; and
 
(ix)          In the event of any dispute or disagreement as to the
interpretation of the Plan or of any rule, regulation or procedure, or as to any
question, right or obligation arising from or related to the Plan, the decision
of the Committee, except as provided in clause (vii), shall be final and binding
upon all persons. Unless otherwise expressly provided hereunder, the Committee,
with respect to any grant, may exercise its discretion hereunder at the time of
the Award or thereafter.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           Manner of Exercise of Committee Authority. Unless authority is
specifically reserved to the Board under the terms of the Plan, the Company’s
Amended and Restated Certificate of Formation and Operating Agreement, or
applicable law, the Committee shall have discretion to exercise authority under
the Plan. Any action of the Committee with respect to the Plan shall be final,
conclusive, and binding on all persons, including the Company, subsidiaries of
the Company, Participants, any person claiming any rights under the Plan from or
through any Participant, and Shareholders. The express grant of any specific
power to the Committee, and the taking of any action by the Committee, shall not
be construed as limiting any power or authority of the Committee. To the extent
permitted by applicable law, the Committee may delegate to officers or employees
of the Company or any subsidiary the authority, subject to such terms as the
Committee shall determine, (i) to perform administrative functions, (ii) with
respect to Participants not subject to Section 16 of the Exchange Act, to
perform such other functions of the Committee as the Committee may determine,
and (iii) with respect to Participants subject to Section 16, to perform such
other functions of the Committee as the Committee may determine to the extent
performance of such functions will not result in the loss of an exemption under
Rule 16b-3 otherwise available for transactions by such persons. If and to the
extent applicable, no member of the Committee may act as to matters under the
Plan specifically relating to such member. If no Committee is designated by the
Board to act for these purposes, the Board shall have the rights and
responsibilities of the Committee hereunder and under the Award Agreements.
 
(d)           Limitation of Liability.  Each member of the Committee shall be
entitled to in good faith, rely or act upon any report or other information
furnished to him by any officer or other employee of the Company or any
subsidiary, the Company’s independent certified public accountants, or any
executive compensation consultant, legal counsel, or other professional retained
by the Company to assist in the administration of the Plan. No member of the
Committee, nor any officer or employee of the Company acting on behalf of the
Committee, shall be personally liable for any action, determination, or
interpretation taken or made in good faith with respect to the Plan, and all
members of the Committee and any officer or employee of the Company acting on
behalf of the Committee or members thereof shall, to the extent permitted by
law, be fully indemnified, held harmless and protected by the Company with
respect to any such action, determination, or interpretation.
 
4.           Shares Available Under Plan; Individual Award Limitations;
Adjustments.
 
(a)           Shares Reserved for Awards. Subject to adjustment as hereinafter
provided, the total number of Shares reserved and available for issuance to
Participants in connection with Awards under the Plan shall be 1,000,000 Shares;
provided, however, that the number of Shares with respect to which Awards of
Options and SARs may be granted to any Participant shall not exceed 500,000
during any twelve month period. No Award may be granted if the number of Shares
to which such Award relates, when added to the number of Shares to which other
then-outstanding Awards relate, exceeds an applicable limitation on the number
of Shares then remaining available for issuance under this Section 4. If all or
any portion of an Award is forfeited, settled in cash, or terminated without
issuance of Shares to the Participant, the Shares to which such Award or portion
thereof related shall again be available for Awards under the Plan, and such
Award or portion thereof shall not count against the percentage limitations
applicable to Restricted Shares and Awards other than Options; provided,
however, that Shares withheld in payment of the exercise price of any Option or
withholding taxes relating to any Award and Shares equal to the number of Shares
surrendered in payment of the exercise price of any Option or withholding taxes
relating to any Award shall, for purposes of this provision, be deemed not to
have been issued to the Participant in connection with such Awards under the
Plan. The Committee may adopt procedures for the counting of Shares relating to
any Award to ensure appropriate counting and avoid double counting (in the case
of tandem or substitute awards). Any Shares issued pursuant to an Award may
consist, in whole or in part, of authorized and unissued Shares, treasury
Shares, or Shares acquired in the market for the account of the Participant
(which treasury Shares or acquired Shares will be deemed to have been “issued”
pursuant to such Award).
 
(b)           Adjustments.
 
(i)           In the event that the Committee shall determine that any
recapitalization, reorganization, merger, consolidation, spin-off, combination,
repurchase, exchange of Shares or other securities of the Company, stock split
or reverse split, extraordinary dividend (whether in the form of cash, Shares,
or other property), liquidation, dissolution, or other similar corporate
transaction or event affects the Shares such that an adjustment is appropriate
in order to prevent dilution or enlargement of each Participant’s rights under
the Plan, then the Committee shall, in such manner as it may deem equitable,
adjust any or all of (i) the number and kind of Shares remaining reserved and
available for issuance under Section 4(a), (ii) the number and kind of
outstanding Restricted Shares or Restricted Shares relating to any other
outstanding Award in connection with which Restricted Shares may be issued,
(iii) the number and kind of Shares that may be issued in respect of other
outstanding Awards, and (iv) the exercise price or grant price relating to any
Award (or, if deemed appropriate, the Committee may make provision for a cash
payment with respect to any outstanding Award). In addition, the Committee is
authorized to make adjustments in the terms and conditions of, and the criteria
included in, Awards in recognition of unusual or nonrecurring events (including,
without limitation, events described in the preceding sentence) affecting the
Company or any subsidiary or the financial statements of the Company or any
subsidiary, or in response to changes in applicable laws, regulations, or
accounting principles.
 
 
 

--------------------------------------------------------------------------------

 
 
(ii)           If the Company shall be consolidated or merged with another
corporation or other entity, each Participant who has received Restricted Shares
that are then subject to restrictions imposed by Section 6(d) may be required to
deposit with the successor corporation the certificates for the stock or
securities or the other property that the Participant is entitled to receive by
reason of ownership of Restricted Shares in a manner consistent with
Section 6(d)(iii), and such stock, securities or other property shall become
subject to the restrictions and requirements imposed by Section 6(d), and the
certificates therefor or other evidence thereof shall bear a legend similar in
form and substance to the legend referred to in Section 6(d)(iii).
 
(iii)           The judgment of the Committee with respect to any matter
referred to in this sub-section (b) shall be conclusive and binding upon each
Participant without the need for any amendment to the Plan.
 
5.           Eligibility.  Executive officers, other key employees and other key
independent contractors of the Company and its subsidiaries, including any
director who is also an executive officer or employee, are eligible to be
granted Awards under the Plan; provided, however, that members of the Committee
are not eligible to be granted Awards under the Plan.
 
6.           Specific Terms of Awards.
 
(a)           General.  Awards may be granted on the terms and conditions set
forth in this Section 6. In addition, the Committee may impose on any Award or
the exercise thereof, at the date of grant or thereafter (subject to
Section 9(f)), such additional terms and conditions, not inconsistent with the
provisions of the Plan, as the Committee shall determine, including terms
requiring forfeiture of Awards in the event of termination of employment by the
Participant or upon the occurrence of other events. In addition, the Committee
shall require, as the condition of the issuance of Shares in connection with any
Award, that consideration be received by the Company which meets the
requirements of the Delaware Limited Liability Company Act.
 
(b)           Options.  The Committee is authorized to grant Options (which are
not to be treated as incentive options under Section 422 of the Code) to
Participants (including “reload” options automatically granted upon the
occurrence of specified exercises of options) on the following terms and
conditions:
 
(i)           Exercise Price.  The exercise price per Share purchasable under an
Option shall be determined by the Committee at the time of grant but shall be
not less than 100% of Fair Market Value on the date of grant of the Option.
 
(ii)           Time and Method of Exercise. The Committee shall determine the
time or times at which an Option may be exercised in whole or in part, the
methods by which such exercise price may be paid or deemed to be paid, the form
of such payment, including, without limitation, cash, Shares, other Awards or
awards granted under other Company plans, or other property (including notes or
other contractual obligations of Participants to make payment on a deferred
basis, such as through “cashless exercise” arrangements, to the extent permitted
by applicable law), and the methods by which Shares will be delivered or deemed
to be delivered to Participants.
 
(iii)           Forfeiture.  Except as otherwise determined by the Committee,
upon termination of employment or contract during the applicable term of the
Options, unexercised Options shall be forfeited and again be available for Award
by the Company. The Committee may provide, by rule or regulation or in any Award
Agreement, or may determine in any individual case, that forfeiture conditions
relating to the Options will be waived in whole or in part in the event of
terminations resulting from specified causes, provided that such waiver does not
cause the Option to be treated as deferred compensation subject to Section 409A
of the Code.
 
(c)           Share Appreciation Rights.  The Committee is authorized to grant
SARs to Participants on the following terms and conditions:
 
 
 

--------------------------------------------------------------------------------

 
 
(i)           Right to Payment.  A SAR shall confer on the Participant to whom
it is granted a right to receive, upon exercise thereof, the excess of (A) the
Fair Market Value of one Share on the date of exercise, over (B) the Fair Market
Value of one Share on the date of grant of the SAR.
 
(ii)           Other Terms.  The Committee shall determine the time or times at
which a SAR may be exercised in whole or in part, the method of exercise, method
of settlement, form of consideration payable in settlement, method by which
Shares will be delivered or deemed to be delivered to Participants, whether or
not a SAR shall be in tandem with any other Award, and any other terms and
conditions of any SAR. Limited SARs that may only be exercised upon the
occurrence of a Change in Control (as such term is defined in Section 8(b) or as
otherwise defined by the Committee) may be granted on such terms, not
inconsistent with this Section 6(c), as the Committee may determine. Such
Limited SARs may be either freestanding or in tandem with other Awards.
 
(iii)           Forfeiture.  Except as otherwise determined by the Committee,
upon termination of employment or contract during the applicable term of the
SARs, unexercised SARs shall be forfeited and again be available for Award by
the Company. The Committee may provide, by rule or regulation or in any Award
Agreement, or may determine in any individual case, that forfeiture conditions
relating to the SARs will be waived in whole or in part in the event of
terminations resulting from specified causes, provided that such waiver does not
cause the SAR to be treated as deferred compensation subject to Section 409A of
the Code.
 
(d)         Restricted Shares.  The Committee is authorized to grant Restricted
Shares to Participants on the following terms and conditions:
 
(i)           Grant and Restrictions.  The Committee may provide a specified
purchase price for the Restricted Shares (whether or not any State law
applicable to the Company requires the payment of a purchase price). Restricted
Shares shall be subject to such restrictions on transferability and other
restrictions, if any, as the Committee may impose, which restrictions may lapse
separately or in combination at such times, under such circumstances, in such
installments, or otherwise as the Committee may determine. Except to the extent
restricted under the terms of the Plan and any Award Agreement relating to the
Restricted Shares, a Participant granted Restricted Shares shall have all of the
rights of a shareholder including, without limitation, the right to vote
Restricted Shares and the right to receive dividends thereon (as described
below).
 
(ii)           Forfeiture. Except as otherwise determined by the Committee, upon
termination of employment during the applicable restriction period, Restricted
Shares that are at that time subject to restrictions shall be forfeited and
reacquired by the Company; provided, however, that the Committee may provide, by
rule or regulation or in any Award Agreement, or may determine in any individual
case, that restrictions or forfeiture conditions relating to Restricted Shares
will be waived in whole or in part in the event of terminations resulting from
specified causes.
 
(iii)           Certificates for Shares.  Restricted Shares granted under the
Plan may be evidenced in such manner as the Committee shall determine. If
certificates representing Restricted Shares are registered in the name of the
Participant, such certificates shall bear an appropriate legend referring to the
terms, conditions, and restrictions applicable to such Restricted Shares, the
Company may retain physical possession of the certificate, and the Participant
shall have delivered a stock power to the Company, endorsed in blank, relating
to the Restricted Shares.
 
(iv)           Dividends and Distributions. Dividends paid on Restricted Shares
shall be either paid at the dividend payment date in the form the dividends are
paid to other shareholders, in cash, or in unrestricted Shares having a Fair
Market Value equal to the amount of such dividends, or subject to the terms of
Section 409A of the Code, the payment of such dividends shall be deferred and/or
the amount or value thereof automatically reinvested in additional Restricted
Shares; other Awards, or other investment vehicles, as the Committee shall
determine or permit the Participant to elect. Shares distributed in connection
with a Share split or Share dividend, and other property distributed as a
dividend, shall be subject to restrictions and a risk of forfeiture to the same
extent as the Restricted Shares with respect to which such Shares or other
property are distributed.
 
(v)           Nature of Restricted Shares.           Restricted Shares granted
under the Plan are not intended to provide for the deferral of compensation
subject to Section 409A of the Code.
 
(e)          Deferred Shares.  The Committee is authorized to grant Deferred
Shares to Participants, subject to the following terms and conditions:
 
 
 

--------------------------------------------------------------------------------

 
 
(i)           Award and Restrictions.  Issuance of Shares will occur upon
expiration of the deferral period specified for an Award of Deferred Shares by
the Committee. In addition, Deferred Shares shall be subject to such
restrictions as the Committee may impose, if any, which restrictions may lapse
at the expiration of the deferral period or at earlier specified times,
separately or in combination, under such circumstances, in such installments, or
otherwise as the Committee may determine.
 
(ii)           Issuance of Shares. Upon expiration of the deferral period
specified for an Award of Deferred Shares, the Company shall issue the Shares to
which the Participant is entitled under the Award.  In no event shall such
issuance occur more than two and one-half months after the close of the calendar
year in which the Participant’s rights to such shares vest.  In the event the
Award of Deferred Shares provides for partial vesting over multiple years,
shares that vest during a calendar year shall be issued to the Participant
within two and one-half months after the close of the calendar year in which the
Shares vest.
 
(iii)           Forfeiture.  Except as otherwise determined by the Committee,
upon termination of employment during the applicable deferral period or portion
thereof to which forfeiture conditions apply (as provided in the Award Agreement
evidencing the Deferred Shares), all Deferred Shares that are at that time
subject to such risk of forfeiture shall be forfeited; provided, however, that
the Committee may provide, by rule or regulation or in any Award Agreement, or
may determine in any individual case, that restrictions or forfeiture conditions
relating to Deferred Shares will be waived in whole or in part in the event of
terminations resulting from specified causes.
 
(iv)           Dividend Equivalents.  The Committee may provide that payments in
the form of dividend equivalents will be credited in respect of Deferred Shares,
which amounts may be paid or distributed when accrued or deemed reinvested in
additional Deferred Shares. Any dividend equivalents credited with respect to
Deferred Shares shall be subject to restrictions and a risk of forfeiture to the
same extent as the Deferred Shares and amounts credited shall be distributed in
accordance with the provisions of Section 6(e)(ii) above.
 
(v)           Compliance with Section 409A.           Notwithstanding anything
herein to the contrary, all distributions of Deferred Shares shall be made in
accordance with the provisions of Section 409A of the Code.
 
(f)           Bonus Shares and Awards in Lieu of Cash Obligations.  The
Committee is authorized to grant Shares as a bonus, or to grant Shares or other
Awards in lieu of Company obligations to pay cash under other plans or
compensatory arrangements; provided, however, that, in the case of Participants
subject to Section 16 of the Exchange Act, the amount of such Shares or Awards
shall be determined by the Committee in a manner conforming to then-applicable
requirements of Rule 16b-3. Shares or Awards granted hereunder shall be subject
to such other terms as shall be determined by the Committee.
 
(g)           Other Stock-Based Awards.  The Committee shall have the right to
grant other Awards based upon the Shares having such terms and conditions as the
Committee may determine, including the grant of shares based upon certain
conditions, the grant of securities convertible into Shares and the grant of
phantom shares.
 
7.           Certain Provisions Applicable to Awards.
 
(a)           Stand-Alone, Additional, Tandem and Substitute Awards.  Awards
granted under the Plan may, in the discretion of the Committee, be granted
either alone or in addition to, in tandem with, or in substitution for, any
other Award granted under the Plan or any award granted under any other plan of
the Company, any subsidiary, or any business entity to be acquired by the
Company or a subsidiary, or any other right of a Participant to receive payment
from the Company or any subsidiary. Awards granted in addition to or in tandem
with other Awards or awards may be granted either as of the same time as or a
different time from the grant of such other Awards or awards. The per Share
exercise price of any Option, grant price of any SAR, or purchase price of any
other Award conferring a right to purchase Shares granted in substitution for an
outstanding Award or award may be adjusted to reflect the in-the-money value of
the surrendered Award or award, provided such adjustment does not cause the
Award to be treated as deferred compensation subject to Section 409A of the
Code.
 
(b)           Term of Awards.  The term of each Award shall be for such period
as may be determined by the Committee.
 
 
 

--------------------------------------------------------------------------------

 
 
(c)           Form of Payment Under Awards. Subject to the terms of the Plan and
any applicable Award Agreement, payments to be made by the Company or a
subsidiary upon the grant or exercise of an Award may be made in such forms as
the Committee shall determine, including, without limitation, cash, Shares,
other Awards; or other property, and maybe made in a single payment or transfer,
in installments, or on a deferred basis. Such payments may include, without
limitation, provisions for the payment or crediting of reasonable interest on
installment or deferred payments or the grant or crediting of dividend
equivalents in respect of installment or deferred payments denominated in
Shares.
 
(d)           Rule 16b-3 Compliance. It is the intent of the Company that this
Plan comply in all respects with applicable provisions of Rule 16b-3 in
connection with any grant of Awards to or other transaction by a Participant who
is subject to Section 16 of the Exchange Act (except for transactions exempted
under alternative Exchange Act Rules or acknowledged in writing to be non-exempt
by such Participant). Accordingly, if, at such time, any provision of this Plan
or any Award Agreement relating to an Award does not comply with the
requirements of Rule 16b-3 as then applicable to any such transaction, such
provision will be construed or deemed amended to the extent necessary to conform
to the applicable requirements of Rule 16b-3 so that such Participant shall
avoid liability under Section 16(b).
 
(e)           Loan Provisions.  With the consent of the Committee, and subject
at all times to, and only to the extent, if any, permitted under and in
accordance with, laws and regulations and other binding obligations or
provisions applicable to the Company, the Company may make, guarantee, or
arrange for a loan or loans to a Participant with respect to the exercise of any
Option or other payment in connection with any Award, including the payment by a
Participant of any or all federal, state, or local income or other taxes due in
connection with any Award. Subject to such limitations, the committee shall have
full authority to decide whether to make a loan or loans hereunder and to
determine the amount, terms, and provisions of any such loan or loans, including
the interest rate to be charged in respect of any such loan or loans, whether
the loan or loans are to be with or without recourse against the borrower, the
terms on which the loan is to be repaid and conditions, if any, under which the
loan or loans may be forgiven. Notwithstanding any other provision of the Plan,
the Company shall not be required to take or permit any action under the Plan or
any agreement under Section 6 which, in the good-faith determination of the
Company, would result in a material risk of a violation by the Company of
Section 13(k) of the Exchange Act.
 
8.           Change in Control Provisions.
 
(a)           In the event of a “Change in Control,” as defined in this Section:
 
(i)           The Committee as constituted immediately before the Change in
Control may make such adjustments as it, in its discretion, determines are
necessary or appropriate in light of the Change in Control (including, without
limitation, the substitution of stock other than stock of the Company as the
stock optioned hereunder, cash payment or other equitable consideration and the
acceleration of vesting or exercisability of Awards under the Plan), provided
that the Committee determines that such adjustments do not have a substantial
adverse economic impact on the Participants as determined at the time of the
adjustments.
 
(ii)           (A) Any Award carrying a right to exercise that was not
previously exercisable and vested shall become fully exercisable and vested,
subject only to the restrictions set forth in Sections 7(d) and 9(a); and (B)
the restrictions, deferral of settlement, and forfeiture conditions applicable
to any other Award granted under the Plan shall lapse and such Award shall be
deemed fully vested, and any performance conditions imposed with respect to any
Award shall be deemed to be fully achieved, subject to the restrictions set
forth in Sections 7(d) and 9(a).
 
(b)          For purposes of the Plan, a “Change in Control” shall have occurred
if.
 
(i)           Any “Person,” as such term is used in Sections 13(d) and 14(d) of
the Exchange Act (other than the Company, any entity controlling, controlled by
or under common control with the Company, any trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any corporation
owned, directly or indirectly, by the shareholders of the Company in
substantially the same proportions as their ownership of shares of the Company),
is or becomes the “beneficial owner” (as defined in Rule l3d-3 under the
Exchange Act), directly or indirectly, of securities of the Company representing
25% or more of either the combined voting power of the Company’s then
outstanding voting securities or the then outstanding Shares (in either case,
other than as a result of an acquisition of securities directly from the
Company);
 
 
 

--------------------------------------------------------------------------------

 
 
(ii)           during any period of two consecutive years, individuals who at
the beginning of such period constitute the Board, and any new director (other
than a director designated by a person who has entered into an agreement with
the Company to effect a transaction described in clause (i), (iii), or (iv) of
this Section 8(b)) whose election by the Board or nomination for election by the
Company’s shareholders was approved by a vote of at least two-thirds of the
directors then still in office who either were directors at the beginning of the
period or whose election or nomination for election was previously so approved,
cease for any reason to constitute at least a majority of the Board;
 
(iii)           the shareholders of the Company approve a merger, consolidation,
recapitalization, or reorganization of the Company, or a reverse share split of
any class of voting securities of the Company, or the consummation of any such
transaction if shareholder approval is not obtained, other than any such
transaction which would result in at least 75% of the total voting power
represented by the voting securities of the Company or the surviving entity
outstanding immediately after such transaction being beneficially owned by
persons who together beneficially owned of least 75% of the combined voting
power of the voting securities of the Company outstanding immediately prior to
such transaction, with the relative voting power of each such continuing holder
compared to the voting power of each such continuing holder not substantially
altered as a result of the transaction; provided that, for purposes of this
paragraph (iii), such continuity of ownership (and preservation of relative
voting power) shall be deemed to be satisfied if the failure to meet such 75%
threshold (or to substantially preserve such relative voting power) is due
solely to the acquisition of voting securities by an employee benefit plan of
the Company or such surviving entity or of any subsidiary of the Company or such
surviving entity; or
 
(iv)           the shareholders of the Company approve a plan of complete
liquidation or dissolution of the Company or an agreement for the sale or
disposition by the Company of all or substantially all of the Company’s assets
(or any transaction having a similar effect).
 
Notwithstanding the foregoing, no event or condition shall constitute a Change
of Control to the extent that, if it were, a 20% tax would be imposed upon or
with respect to an award under Section 409A of the Code; provided that, in such
case, the event or condition shall continue to constitute a Change in control to
the maximum extent possible (e.g., if applicable, in respect of vesting without
an acceleration of distribution) without causing the imposition of such 20% tax.
 
9.           General Provisions.
 
(a)           Compliance With Laws and Obligations. The Company will not be
obligated to issue or deliver Shares in connection with any Award or take any
other action under the Plan in a transaction subject to the registration
requirements of the Securities Act of 1933, as amended, or any other federal or
state securities law, any requirement under any listing agreement between the
Company and any stock exchange or automated quotation system, or any other law,
regulation, or contractual obligation of the Company, until the Company is
satisfied that such laws, regulations; and other obligations of the Company have
been complied with in full. Certificates representing Shares issued under the
Plan will be subject to such stop-transfer orders and other restrictions as may
be applicable under such laws, regulations, and other obligations of the
Company, including any requirement that a legend or legends be placed thereon.
 
(b)           Limitations on Transferability.  Awards and other rights under the
Plan will not be transferable by a Participant except by will or the laws of
descent and distribution (or to a designated Beneficiary in the event of the
Participant’s death), and, if exercisable, shall be exercisable during the
lifetime of a Participant only by such Participant or his or her guardian or
legal representative; provided, however, that such Awards and other rights may
be transferred to one or more transferees during the lifetime of the Participant
in connection with the Participant’s estate or tax planning, and such
transferees may exercise rights thereunder in accordance with the terms thereof,
but only if and to the extent consistent with the registration of the offer and
sale of Shares on Form S-8, Form S-3, or such other registration form of the
Securities and Exchange Commission as may then be filed and effective with
respect to the Plan and permitted by the Committee. The Company may rely upon
the beneficiary designation last filed in accordance with this Section 9(b).
Awards and other rights under the Plan may not be pledged, mortgaged,
hypothecated, or otherwise encumbered by a Participant and shall not be subject
to the claims of a Participant’s creditors.
 
(c)           Taxes.  The Company and any subsidiary is authorized to withhold
from any Award granted or to be settled, any delivery of Shares in connection
with an Award, any other payment relating to an Award, or any payroll or other
payment to a Participant amounts of withholding and other taxes due or
potentially payable in connection with any income recognition event involving an
Award (including, for example, an election under section 83(b) of the Code), and
to take such other action as the Committee may deem advisable to enable the
Company and Participants to satisfy obligations for the payment of withholding
taxes and other tax obligations relating to any Award. This authority shall
include authority to withhold or receive Shares or other property and to make
cash payments in respect thereof in satisfaction of a Participant’s tax
obligations.
 
 
 

--------------------------------------------------------------------------------

 
 
(d)           No Right to Continued Employment; Leaves of Absence.  Neither the
Plan, any Award Agreement, or any action taken hereunder shall be construed as
giving any Participant the right to be retained in the employ or contract of the
Company or any of its subsidiaries, nor shall it interfere in any way with the
right of the Company or any of its subsidiaries to terminate any Participant’s
employment or contract at any time. Unless otherwise specified in the applicable
Award Agreement, an approved leave of absence shall not be considered a
termination of employment for purposes of an Award under the Plan.
 
(e)           No Rights to Awards; No Shareholder Rights.  No Participant or
employee or independent contractor shall have any claim to be granted any Award
under the Plan, and there is no obligation for uniformity of treatment of
Participants, employees or independent contractors. No Award shall confer on any
Participant any of the rights of a shareholder of the Company unless and until
Shares are duly issued or transferred and delivered to the Participant in
accordance with the terms of the Award or, in the case of an Option, the Option
is duly exercised.
 
(f)           Changes to the Plan and Awards.  The Board may amend, alter,
suspend, discontinue, or terminate the Plan or the Committee’s authority to
grant Awards under the Plan without the consent of shareholders or Participants,
except that any amendment or alteration will be subject to the approval of the
Company’s shareholders at or before the next annual meeting of shareholders for
which the record date is after the date of such Board action if such shareholder
approval is required by any applicable federal or state law or regulation or the
rules of any stock exchange or automated quotation system on which Company
securities may then be listed or quoted, and the Board may otherwise determine
to submit other such amendments or alterations to shareholders for approval;
provided, however, that, without the consent of an affected Participant, no such
action may materially impair the rights of such Participant with respect to any
Award theretofore granted to him. The Committee may waive any conditions or
rights under, or amend, alter, suspend, discontinue, or terminate, any Award
theretofore granted and any Award Agreement relating thereto; provided, however,
that, without the consent of an affected Participant, no such action may
materially impair the rights of such Participant under such Award; and provided
further that no such amendment, discontinuance or termination of the Plan shall
accelerate the time for payment of any Deferred Shares or other amounts subject
to Section 409A of the Code (except to the extent permitted by Section 409A of
the Code).
 
(g)           No Fiduciary Relationship.  Nothing contained in the Plan and no
action taken pursuant to the provisions of the Plan, shall create or shall be
construed to create a trust of any kind, or a fiduciary relationship between the
Company or its subsidiaries, or their officers or the Committee, on the one
hand, and the Participant, the Company, its subsidiaries or any other person or
entity, on the other.
 
(h)           Notices.  All notices under the Plan shall be in writing, and if
to the Company, shall be delivered to the Board or mailed to its principal
office, addressed to the attention of the Board; and if to the Participant,
shall be delivered personally, sent by facsimile transmission or mailed to the
Participant at the address appearing in the records of the Company. Such
addresses may be changed at any time by written notice to the other party given
in accordance with this Section 9(h).
 
(i)           Unfunded Status of Awards; Creation of Trusts. The Plan is
intended to constitute an “unfunded” plan for incentive and deferred
compensation. With respect to any payments not yet made to a Participant
pursuant to an Award, nothing contained in the Plan or any Award shall give any
such Participant any rights that are greater than those of a general creditor of
the Company; provided, however, that the Committee may authorize the creation of
trusts or make other arrangements to meet the Company’s obligations under the
Plan to deliver cash, Shares, other Awards, or other property pursuant to any
Award, which trusts or other arrangements shall be consistent with the
“unfunded” status of the Plan unless the Committee otherwise determines with the
consent of each affected Participant.
 
(j)           Nonexclusivity of the Plan. Neither the adoption of the Plan by
the Board nor its submission to the shareholders of the Company for approval
shall be construed as creating any limitations on the power of the Board to
adopt such other compensatory arrangements as it may deem desirable, including
the granting of awards otherwise than under the Plan, and such arrangements may
be either applicable generally or only in specific cases.
 
 
 

--------------------------------------------------------------------------------

 
 
(k)           Non-Deferred Compensation Plan. The Plan is intended to constitute
an equity compensation plan that does not provide for the deferral of
compensation subject to Section 409A of the Code and, if any provision of the
Plan is subject to more than one interpretation or construction, such ambiguity
shall be resolved in favor of that interpretation or construction which is
consistent with the Plan not being subject to the provisions of Section
409A.  Notwithstanding the forgoing, if, at any time, any provision of this Plan
or any Award Agreement relating to an Award does not comply with the
requirements of Section 409A of the Code, such provision will be construed or
deemed amended to the extent necessary to conform to the applicable requirements
of Section 409A of the Code so that such Participant shall avoid liability under
Section 409A. Deferred Shares are subject to Section 409A of the Code.
 
(l)           No Fractional Shares.  No fractional Shares shall be issued or
delivered pursuant to the Plan or any Award. The Committee shall determine
whether cash, other Awards, or other property shall be issued or paid in lieu of
such fractional Shares or whether such fractional Shares or any rights thereto
shall be forfeited or otherwise eliminated.
 
(m)           Captions.  The use of captions in this Plan is for convenience.
The captions are not intended to provide substantive rights.
 
(n)           Governing Law. The validity, construction, and effect of the Plan,
any rules and regulations under the Plan, and any Award Agreement will be
determined in accordance with the Delaware Limited Liability Company Act and
other laws (including those governing contracts) of the State of Delaware,
without giving effect to principles of conflicts of laws, and applicable federal
law.
 
10.          Effective Date and Plan Termination. The Plan will be effective
upon approval of the Board, subject to its approval by the shareholders of the
Company if such shareholder approval is required by any applicable federal or
state law or regulation or the rules of any stock exchange or automated
quotation system as then in effect. Unless earlier terminated by action of the
Board, the Plan will remain in effect until such time as no Shares remain
available for issuance under the Plan and the Company and Participants have no
further rights or obligations under the Plan.


As adopted by the Board of Directors:                   April 29, 2010
  
 
 

--------------------------------------------------------------------------------

 